Suncross Exploration Corporation 435 Martin Street, Suite 3150 Blaine, Washington 98230 Phone: (604) 377 -8855 August 9, 2007 Mr. Garrett Johnston Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, N.E., Mail Stop 7010 Washington, D.C. 20549 Phone: (202) 551-3334 Fax: (202) 772-9368 Re: Suncross Exploration Corporation Registration Statement on Form SB-2 Filed July 16, 2007 File No. 333-144597 Dear Mr. Johnston: Request is hereby made to accelerate the effectiveness of the above referenced registration statement to 1:00 p.m. Eastern Standard Time, Monday, August 13, 2007, or as soon thereafter as practicable. Additionally, Suncross Exploration Corporation (the "Company") acknowledges that: o Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; o The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and o The Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please direct any comments or questions to our counsel, The Loev Law Firm, PC, at (713) 524-4110. Sincerely, Suncross Exploration Corporation /s/ Valda Downing Valda Downing Chief Executive Officer
